      Case 1:19-cv-04355-VM-GWG Document 813 Filed 03/01/21 Page 1 of 1

                                 CORRIGAN & MORRIS LLP
                                          ATTORNEYS AT LAW

                                    12300 WILSHIRE BLVD., SUITE 210
                                    LOS ANGELES, CALIFORNIA 90025

                                       Telephone (310) 394-2800
                                      TeleFacsimile (310) 394-2825

Stanley C. Morris                                                               Writer’s Direct Dial
scm@cormorllp.com                                                               (310) 394-2828
                                          March 1, 2021


    VIA ECF
    The Honorable Gabriel W. Gorenstein
    Chief United States Magistrate Judge
    500 Pearl Street
    New York, New York 10007

             Re:    SEC v Collector’s Coffee, Inc., et al; 1:19-cv-04355-LGS
                    Uncontested Request for one-week Extension of Expert Report and Letter

    Dear Judge Gorenstein:

             This letter seeks a one-week extension of the deadline in Docket 124 paragraph
    III.e for the disclosure of expert evidence from March 5, 2021 (per Docket Entry 754)
    to March 12, 2021; and a one-week extension of the deadline in paragraph III.f from
    March 12, 2021 (per Docket Entry 754) to March 19, 2021. This request is made on
    behalf of Collector’s Coffee, Inc., whose experts have requested the additional time to
    complete their work.

            Counsel for Collector’s Coffee, Inc. exchanged emails with counsel for all
    parties from February 26, 2021 through March 1, 2021, including the circulation of a
    draft of this letter. All counsel have consented to the request, provided the extension
    would apply to all parties and to both the main case filed by the Securities and
    Exchange Commission and the Intervenor Action. That is the intention of this request.

             We appreciate the Court’s time and attention to this uncontested request.

                                            Respectfully Submitted,

                                             /s/ Stanley C. Morris
